Mr. Justice Mestrezat
dissenting:
The facts of this case fairly deducible from the evidence may be briefly summarized as follows : Plaintiff, driving a two-horse wagon west on Thompson street, approached a street *104railway crossing on Thirteenth street. As soon as he entered the fifty-foot street on which the railway cars were operated and where he could see an approaching car, he leaned forward and looked south from beneath the curtains covering his wagon, which extend only a short distance in front of the driver’s seat, and saw fifty to seventy feet along the railway track. His horses at that time were near the track. He saw no car, and no warning of any kind of an approaching car was given. A car approaching Thompson street at that time could not have been within 500 feet of the crossing, considering the distance traveled by the wagon and the car from the time the plaintiff looked for a car and the time when his wagon was struck. Believing that he could cross in safety, he attempted to do so. He proceeded carefully with his foot on the brake and his horses under complete control. When his wagon was half way across the track, a street car was approaching from the south and was at Cabot street, 120 feet distant, and it could have been seen by the motorman. After the horses and the greater part of the wagon were beyond the track, the rear wheel of the wagon while on the west rail of the track was struck by a car running on a descending grade at an excessive rate of speed of fifteen miles an hour with such force as to release the horses and carry the wagon at least fifty-three feet. The car did not slacken its speed as it approached the crossing. The plaintiff’s horses and wagon, after entering Thirteenth street, were in view of the motorman for at least a distance of 500 feet.
The case should have been submitted to the jury to determine the negligence of the defendant and the contributory negligence of the plaintiff. We think there can be little doubt that under the testimony the jury would have found that the company was running at a negligent rate of speed and was both reckless and negligent in approaching Thompson street. This was a populous part of the city. Between Girard avenue and Thompson street, Cabot and Stiles streets cross Thirteenth street. At the intersection of either of these streets with Thirteenth street, the car was likely to collide with some person or vehicle, hence it became the duty of the motorman and the conductor in control of the car to run at a rate of speed which would not endanger the safety of persons who, without being negligent themselves, were trying to cross Thirteenth street at *105its intersection with those streets. These employees of the company disregarded their duty in this respect and wholly ignored the rights of pedestrians and other persons crossing at Stiles and Cabot streets, as well as of those traveling on Thompson street.
It is claimed that the plaintiff did not do his duty by failing to look the second time after entering Thirteenth street and for that reason, was not careful and prudent in approaching the railway tracks. But that ignores the fact that his horses were then practically on the track and he was in the act of crossing. There was no time for him to look again before he attempted to cross. If, however, instead of looking from the wagon, he had alighted and looked south on Thirteenth street, he would have seen that the approaching car at that time was at a sufficient distance from the crossing to enable him to pass it, if the car ran at the ordinary speed. Assuming that he had ascertained that fact by looking, what was his duty ? According to the testimony, his horses were not more than about four feet from the railway track when he looked on entering Thirteenth street. Occupying that position and assuming that he saw a car approaching at a distance of 500 feet or much less, was it his duty to stop his team and remain there until the car had passed Thompson street ? I know of no case in this court holding this to be his duty. He had a right to assume that the street ear would be run at the usual speed and had a right to attempt to cross the street railway track with that assumption. Such has been held to be the law by this court. In the recent case of Callahan v. Traction Co., 184 Pa. 427, our Brother Fell, speaking for the court says: “ The sum of the appellant’s contention is that as the plaintiff saw the car and attempted to cross Thirteenth street ahead of it, he took the chance of being able to do so, and cannot recover. The chance which the plaintiff took was that of crossing the street in safety in advance of a car which approached at the usual rate of speed. It was not the chance of being run down by a car propelled at an unusually high rate of speed of which he had no notice, and which was not checked as the car approached the crossing. A person about to cross a street at a regular crossing is not bound to wait because a car is in sight. If a car is at such a distance from him that he has ample time to *106cross if it is run at the usual speed, it cannot be said as a matter of law that he is negligent in going on.” So, it is apparent that the fact that he did not look again or alight from his wagon and walk into Thirteenth street and look south, was not negligence on his part, nor did it cause his injuries. He would have driven over the street car track just as he did, although he had stepped out of his wagon, looked south on Thirteenth street and had seen the car approaching. It was at such a distance at that time that any prudent man would have been justified in crossing in front of it.
But when we take the testimony of Collins — and it is undisputed — we find that “ the wagon was half way across the track” when the car was at Cabot street, 120 feet distant. The wagon is struck just as the rear wheel is on the west rail. The testimony, if believed by the jury, establishes clearly that the ear was run at a most excessive rate of speed, beyond the rate at which it should run, and that it was the recklessness and carelessness of the employees in charge of that car that caused the accident, and not the negligence of the plaintiff. From Girard avenue, a distance of 500 feet, this wagon was in plain view of the conductor and the motorman in charge of the car. They could easily see the wagon approaching and crossing the track, and they could have prevented the collision by slackening the speed. It is evident, however, that they gave no consideration whatever to the rights of the plaintiff on that occasion.
If it is to be determined as a matter of law that the plaintiff under the circumstances of this case was guilty of negligence, there is no protection to the drivers of teams or to pedestrians from collision with railway cars at street crossings. Such a proposition wholly ignores the rights of the party crossing the track and overlooks the duty of the street car company operating its cars on the public streets of a city Both have rights at crossings. The street ear company has the right to use its tracks without their being obstructed; but the pedestrian has the right to cross a street without rendering himself liable to be run down by a street car which is disregarding its duty in running at an excessive rate of speed. It is the duty of one about to cross a street car track to approach it with care and to use his senses to avoid a collision. Where a person is about to cross the tracks of a steam railroad, he must stop, look and *107listen; otherwise, he is guilty of negligence per se. But the rule has not been extended to street railway crossings, and should not be. It would deprive the public, to a great extent, of their right to the free use of the public streets of the cities of the commonwealth. When a person is about to cross a street railway track, he should look for an approaching car. If one is near, he should not attempt to cross in front of it; but if it is at a distance sufficient to justify him in believing that he can cross in safety before it arrives at the crossing, he may do so without the charge of negligence if he is injured by a car running beyond the ordinary rate of speed. Such is the rule established in Callahan v. Traction Co., supra. Applied to the case in hand, the plaintiff should have been permitted to go to the jury on his own and the defendant’s negligence.
For the reasons stated, I would reverse the judgment of the court below.